UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – June 8, 2010 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 1-8036 23-1210010 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) 610-594-3319 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On June 2, 2010, West Pharmaceutical Services, Inc. (the “Company”) issued a press release announcing that Donald E. Morel, Jr., Ph.D., Chairman and Chief Executive Officer, and William J. Federici, Chief Financial Officer, will present at the Jefferies 2010 Global Life Sciences Conference in New York, NY on June 9, 2010 at 8:30 AM ET. A copy of the press release is attached hereto as Exhibit 99.1.A copy of the Company’s presentation from the conference will be available for 30 days through the Investors link at the Company’s website, http://www.westpharma.com, and is also attached hereto as Exhibit 99.2.Both Exhibits are incorporated herein by reference. The information in this report (including Exhibit 99.1 and 99.2) is being furnished pursuant to Item 7.01 Regulation FD and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 9.01Financials Statement and Exhibits (d) Exhibits Exhibit # Description West Pharmaceutical Services, Inc. Press Release, dated June 2, 2010. West Pharmaceutical Services, Inc. Corporate Overview (Investor Presentation). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST PHARMACEUTICAL SERVICES, INC. /s/ John R. Gailey III John R. Gailey III Vice President, General Counsel and Secretary June 8, 2010 3 EXHIBIT INDEX Description West Pharmaceutical Services, Inc. Press Release, dated June 2, 2010. West Pharmaceutical Services, Inc. Corporate Overview (Investor Presentation). 4
